—Order, Supreme Court, New York County (Lorraine Miller, J.), entered September 3, 1997, which, to the extent appealed from as limited by *118defendants’ brief, granted plaintiffs cross motion for sanctions and directed defendants’ counsel to pay $500 in costs and attorneys’ fees as a condition to opening defendants’ default, and to pay an additional $500 in sanctions to the Lawyers’ Fund for Client Protection, unanimously affirmed, with costs.
We find that the motion court properly exercised its discretion in awarding a $500 sanction against defendants’ counsel under the circumstances (see, 22 NYCKR 130-1.1 et seq.). The imposition of costs and attorneys’ fees of $500 payable to plaintiffs attorneys was a condition to the vacatur of defendants’ default and was clearly warranted (see, Gordineer v Gallagher, 160 AD2d 672; CPLR 2005, 3012 [d]; 5015 [a]). Concur — Sullivan, J. P., Rosenberger, Ellerin and Tom, JJ.